Citation Nr: 0840749	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-00 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the May 2005 discontinuance of vocational 
rehabilitation benefits under the provisions of Chapter 31, 
Title 38, United States Code, was proper.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  


FINDING OF FACT

The veteran, after previously participating satisfactorily in 
a vocational rehabilitation training program, did not 
maintain satisfactory conduct and cooperation in implementing 
a program of rehabilitation services and exhibited medical 
problems which would prevent his participation in a 
rehabilitative program; mitigating circumstances beyond his 
control have not been demonstrated.


CONCLUSION OF LAW

The criteria for the May 2005 discontinuance of vocational 
rehabilitation benefits under the provisions of Chapter 31, 
Title 38, United States Code, were met.  38 U.S.C.A. §§ 3111, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 21.197, 21.198, 
21.362, 21.364 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims held that the 
Veterans Claim Assistance Act of 2000, with it's expanded 
duties to notify and assist, is not applicable to certain 
cases, pointing out that the statute at issue was not found 
in Title 38, United States Code, Chapter 51.  Likewise, the 
statute at issue in this matter is not found in Chapter 51, 
rather it is found in Chapter 31.

Nevertheless, a letter sent to the veteran dated in April 
2005, proposed to place his Vocational Rehabilitation and 
Employment (VRE) benefits on interrupted status, effective 
May 22, 2005.  This letter provided notice to the veteran of 
the basis for the proposed interruption; how this 
interruption affects his VRE benefits; and how to request an 
administrative review or an appeal of this decision.  
Moreover, all relevant and probative evidence necessary to 
adjudicate this matter is contained in the veteran's 
counseling/evaluation rehabilitation folder pertaining to his 
application for Chapter 31 benefits and the evaluations and 
counseling records generated in connection with that 
application.  As such, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

The three "basic requirements" for eligibility for Chapter 31 
vocational rehabilitation training are set out in 38 C.F.R. § 
21.1(b) (2008).  The first requirement is that of a basic 
entitlement to services under 38 C.F.R. § 21.40 (2008).  38 
C.F.R. § 21.1(b)(1) (2008).  The second requirement is that 
the services necessary for training and rehabilitation must 
be identified by VA and the veteran.  38 C.F.R. § 21.1(b)(2) 
(2008).  The third requirement is that VA and the veteran 
must develop a written plan describing the program goals and 
the means through which those goals will be achieved.  38 
C.F.R. § 21.1(b)(3) (2008).

A veteran seeking Chapter 31 vocational rehabilitation 
training is assigned a specific case status.  See 38 C.F.R. § 
21.180(a) (2008).  The veteran's initial case status is 
"applicant" status.  38 C.F.R. § 21.182 (2008).  Once the 
existence of a qualifying service-connected disability is 
established under 38 C.F.R. § 21.40(a) (2008), an "initial 
evaluation" is scheduled.  38 C.F.R. § 21.50(a) (2008).  If 
the veteran attends the appointment for an initial 
evaluation, a veteran then progresses to "evaluation and 
planning status."  See 38 C.F.R. § 21.180(e)(1)-(4).  During 
evaluation and planning status, it is determined whether the 
veteran has an employment handicap under 38 C.F.R. § 21.40(b) 
and whether achievement of a vocational goal is feasible, and 
a plan is developed.  See 38 C.F.R. §§ 21.184(a)(1), 21.50.

When a decision concerning achievement of a vocational goal 
cannot be made during the initial evaluation, 38 C.F.R. § 
21.57 provides for an extended evaluation, and a veteran's 
case may be assigned to "extended evaluation status."  38 
C.F.R. § 21.57(a) (2008); see 38 C.F.R. § 21.188 (2008) 
(outlining the procedures for moving an applicant from 
"evaluation and planning" status to "extended evaluation" 
status).  If a veteran completes "evaluation and planning 
status," moves to "rehabilitation to the point of 
employability" status; from there progresses to "employment 
services" status; and from there to "rehabilitated" status.  
See 38 C.F.R. §§ 21.180, 21.190, 21.194, 21.196 (2008).

38 C.F.R. § 21.197 provides that the purpose of interrupted 
status is to recognize that a variety of situations may arise 
in the course of a rehabilitation program in which a 
temporary suspension of the program is warranted.  A 
veteran's case will be assigned to interrupted status when: 
(1) VA determines that a suspension of services being 
provided is necessary; and (2) either (i) a definite date for 
resumption of the program is established, or (ii) the 
evidence indicates the veteran will be able to resume the 
program at some future date, which can be approximately 
established.

A veteran's case may be interrupted and assigned to 
interrupted status for reasons including but not limited to 
the following:  (1) if a veteran does not begin or continue 
the rehabilitation process, the case will be interrupted and 
assigned to interrupted status; (2) if a veteran's conduct or 
cooperation becomes unsatisfactory, services and assistance 
may be interrupted as determined under provisions of 38 
C.F.R. §§ 21.362 and 21.364; (3) a veteran cannot continue 
the program because the necessary training and rehabilitation 
services are unavailable; (4) a veteran's case shall be 
assigned to interrupted status prior to discontinuance and 
assignment to discontinued status in all cases except as 
provided in 38 C.F.R. § 21.182(d) (where the veteran's case 
is discontinued in the applicant stage) and upon the 
veteran's death.  The purpose of assignment to interrupted 
status is to assure that all appropriate actions have been 
taken to help a veteran continue in the program before 
discontinuing benefits and services.  A veteran in 
interrupted status may be assigned to the prior status or 
other appropriate status, if reports for entrance or re-
entrance into the prescribed program at the time and place 
scheduled for the resumption of the rehabilitation program.

38 C.F.R. § 21.198 provides that the purpose of discontinued 
status is to identify situations in which termination of all 
services and benefits received under Chapter 31 is necessary.  
VA will discontinue a veteran's case and assign the case to 
discontinued status following assignment to interrupted 
status as provided in 38 C.F.R. § 21.197 for reasons 
including but not limited to the following:  (1) the veteran 
declines to initiate or continue the rehabilitation process; 
(2) unsatisfactory conduct and cooperation; (3) end of 
eligibility and entitlement occurs; (4) medical and related 
problems; (5) the veteran voluntarily withdraws from the 
program; and/or (6) the veteran fails to progress in the 
program.

38 C.F.R. § 21.198(d) provides that VA is obligated to 
establish appropriate procedures to follow up on cases which 
have been placed in discontinued status, except in those 
cases reassigned from applicant status.  The purpose of such 
follow up is to determine whether:  (1) the reasons for 
discontinuance may have been removed, and reconsideration of 
eligibility and entitlement is possible; or (2) the veteran 
is employed, and criteria for assignment to rehabilitated 
status are met.

38 C.F.R. § 21.362, pertaining to Satisfactory Conduct and 
Cooperation, provides:

(a) General. The successful development 
and implementation of a program of 
rehabilitation services require the full 
and effective participation of the 
veteran in the rehabilitation process.

(1) The veteran is responsible for 
satisfactory conduct and cooperation in 
developing and implementing a program of 
rehabilitation services under Chapter 31; 

(2) The staff is responsible for insuring 
satisfactory conduct and cooperation on 
the veteran's part; and 


(3) VA staff shall take required action 
when the veteran's conduct and 
cooperation are not satisfactory. (See § 
21.364)

(b) VA responsibility. VA shall make a 
reasonable effort to inform the veteran 
and assure his or her understanding of:

(1) The services and assistance which may 
be provided under Chapter 31 to help the 
veteran maintain satisfactory cooperation 
and conduct and to cope with problems 
directly related to the rehabilitation 
process, especially counseling services; 

(2) Other services which [VRE] staff can 
assist the veteran in securing through 
non-VA programs; and 

(3) The specific responsibilities of the 
veteran in the process of developing and 
implementing a program of rehabilitation 
services, especially the specific 
responsibility for satisfactory conduct 
and cooperation.

(c) Veteran's responsibility. A veteran 
requesting or being provided services 
under Chapter 31 must:

(1) Cooperate with VA staff in carrying 
out the initial evaluation and developing 
a rehabilitation plan; 

(2) Arrange a schedule which allows him 
or her to devote the time needed to 
attain the goals of the rehabilitation 
plan; 

(3) Seek the assistance of VA staff, as 
necessary, to resolve problems which 
affect attainment of the goals of the 
rehabilitation plan; 

(4) Conform to procedures established by 
VA governing pursuit of a rehabilitation 
plan including: (i) Enrollment and 
reenrollment in a course; (ii) Changing 
the rate at which a course is pursued; 
(iii) Requesting a leave of absence; (iv) 
Requesting medical care and treatment; 
(v) Securing supplies; and (vi) Other 
applicable procedures. 

(5) Conform to the rules and regulations 
of the training or rehabilitation 
facility at which services are being 
provided.

(d) Responsibility for determining 
satisfactory conduct and cooperation. 
[VRE] staff with case management 
responsibility in the veteran's case 
will: (1) Monitor the veteran's conduct 
and cooperation as necessary to assure 
consistency with provisions of paragraph 
(c) of this section. (2) Provide 
assistance which may be authorized under 
Chapter 31, or for which arrangements may 
be made under other programs to enable 
the veteran to maintain satisfactory 
conduct and cooperation.

38 C.F.R. § 21.364, pertaining to Unsatisfactory Conduct and 
Cooperation, provides:

(a) General. If VA determines that a 
veteran has failed to maintain 
satisfactory conduct or cooperation, VA 
may, after determining that all 
reasonable counseling efforts have been 
made and are found not reasonably likely 
to be effective, discontinue services and 
assistance to the veteran, unless the 
case manager determines that mitigating 
circumstances exist.  In any case in 
which such services and assistance have 
been discontinued, VA may reinstitute 
such services and assistance only if the 
counseling psychologist determines that:

(1) The unsatisfactory conduct or 
cooperation of such veteran will not be 
likely to recur; and 

(2) The rehabilitation program which the 
veteran proposes to pursue (whether the 
same or revised) is suitable to such 
veteran's abilities, aptitudes, and 
interests.

(b) Unsatisfactory conduct or cooperation 
exists.  When the case manager determines 
that the veteran's conduct and/or 
cooperation are not in conformity with 
provisions of § 21.362(c), the case 
manager will:  (1) Discuss the situation 
with the veteran;  (2) Arrange for 
services, particularly counseling 
services, which may assist in resolving 
the problems which led to the veteran's 
unsatisfactory conduct or cooperation;  
(3) Interrupt the program to allow for 
more intense efforts, if the 
unsatisfactory conduct and cooperation 
persist.  If a reasonable effort to 
remedy the situation is unsuccessful 
during the period in which the program is 
interrupted, the veteran's case will be 
discontinued and assigned to 
"discontinued" status unless mitigating 
circumstances are found.  When mitigating 
circumstances exist, the case may be 
continued in "interrupted" status until 
VA staff determines the veteran may be 
reentered into the same or a different 
program because the veteran's conduct and 
cooperation will be satisfactory, or if a 
plan has been developed, to enable the 
veteran to reenter and try to maintain 
satisfactory conduct and cooperation.  
Mitigating circumstances include: (i) The 
effects of the veteran's service and 
nonservice-connected condition; (ii) 
Family or financial problems which have 
led the veteran to unsatisfactory conduct 
or cooperation; or (iii) Other 
circumstances beyond the veteran's 
control.

In the instant case, the veteran served on active duty in the 
Army from September 1968 to April 1971.  Service connection 
is in effect for degenerative changes of the right shoulder, 
rated as 10 percent disabling.

A review of the evidence of record discloses that the veteran 
was found to be entitled to vocational rehabilitation 
services based on a finding of a serious employment handicap.  
See Counseling Record - Narrative Report, dated May 18, 2004.  
The report of his rehabilitation plan, VA Form 28-8872, dated 
in May 2004, listed the veteran's program goal to obtain and 
maintain entry level employment as a truck driver.  The 
veteran's objective under the plan was to successfully 
complete training towards a Certificate of Completion in 
Truck Driving, pass the Commercial Driver's licensing 
examination, and obtain Haz-Mat endorsement.  The report 
listed the duration of service under the plan to run from May 
2004 to August 2004.

A case note dated July 20, 2004, indicated that the veteran 
had contacted his Vocational Rehabilitation Counselor (VRC) 
and informed VA that he had been injured in an accident at 
the truck driving training facility he was attending.  The 
veteran reported that as a result of this accident, he 
developed pain in his neck and back which required medical 
treatment.  He also indicated that he had secured the 
services of an attorney and intended to sue the school for 
his injuries.  

A notice from the truck driving training facility dated July 
20, 2004, indicated that the veteran had stopped attending 
school due to an accident that occurred on July 12, 2004.

A VA letter to the veteran dated February 9, 2005, proposed 
placing the veteran's in interrupted status effective March 
15, 2005, because he failed to meet with his VRC in July 
2004, and they have not been able to contact via telephone 
since that time.  A similar letter dated back in July 2004, 
is contained in the veteran's rehabilitation folder; however, 
a note on it indicates that it was not sent to the veteran.  
Moreover, the evidence of record indicates that the veteran 
was assigned a new VRC since the earlier letter had been 
drafted, which caused the delay for this notice being sent.

A VA treatment report dated in February 2005, noted the 
veteran's complaints of chronic neck pain.  The veteran 
indicated that he has been taking naprosyn for this condition 
without relief.

A case note dated February 17, 2005, noted that the veteran 
had called in response to the proposed letter of 
interruption.  He indicated that he had been released by his 
private physician and was interested in completing his 
Commercial Driver's License training.  He also indicated that 
due to his current work schedule, the best day for an 
appointment is Friday.  Finally the note indicated that the 
veteran's case was being moved back to evaluation and 
planning, and he would be assigned to a VRC for counseling.

A letter to the veteran dated March 1, 2005, notified him of 
an appointment to meet his new VRC on Friday, March 11, 2005.  
It also informed the veteran on how he could contact the new 
VRC via telephone.  A notation in the claims folder indicates 
that the veteran did not attend this meeting.

An evaluation report dated March 8, 2005, was received from 
Rehabilitation Team Associates, Inc.  The letter indicated 
that the veteran was currently employed, working 40 hours per 
week, doing light janitorial work.  The letter indicated that 
he had been employed there for approximately two weeks.  The 
letter also noted that the veteran had sustained injuries to 
his low back and neck, but had since experienced a full 
recovery, and was interested in completing his rehabilitative 
program. 

A VA letter to the veteran dated March 10, 2005, noted the 
veteran's history of neck and shoulder impairments.  The 
letter requested that the veteran provide a doctor's 
statement that indicated that the veteran could perform work 
as a truck driver and indicated that this was required prior 
to authorizing him to return to his training program as a 
truck driver.

A treatment report dated March 26, 2005, was received from 
the veteran's private physician.  This report was submitted 
attached to VA Form 28-8861, which specifically requests that 
the physician indicate if the veteran may engage in training 
to drive semi/heavy trucks and eventual employment as a truck 
driver.  In the attached medical report, the physician 
indicated that he had been treating the veteran for his 
injuries from the automobile accident on July 12, 2004.  The 
report noted the veteran's complaints of neck, mid and low 
back pain, which was at the level of 8 out of 10.  The 
veteran also reported intermittent clicking of his jaw, and 
intermittent dizziness and lack of concentration, which were 
aggravated by normal daily activities.  The veteran's 
prognosis was listed as guarded.  The physician noted that 
due to the trauma sustained to the cervical, dorsal, and 
lumbar spine, there was a general weakening in the supporting 
connective tissue structures in the areas damages, 
specifically, the muscle, tendons, and ligaments.  The 
examiner also indicated that multiple exacerbations of his 
symptoms were possible in the future, and further treatment 
was definitely indicated.  The physician stated that the 
veteran was "currently not medically stationary," and the 
veteran was advised to avoid prolonged bending, twisting, 
lifting, pushing, and pulling pending re-examination.

A VA letter to the veteran dated April 22, 2005, proposed 
that the veteran's case be place in interrupted status, 
effective May 22, 2005.  The letter informed the veteran that 
he had failed to provide medical documentation from his 
physician that indicated that he was able to return to truck 
driver training.  It also indicated that the veteran had 
obtained employment, and that he had failed to return the 
VRC's telephone calls.  Finally, the letter informed the 
veteran as to how this interruption would affect his VRE 
benefits; and how to request an administrative review of this 
decision or request an appeal of this decision.  

A counseling record dated May 17, 2005, noted that the 
veteran was not able to sustain his employment as a janitor.  
The report noted that the veteran stated that he had filed a 
lawsuit for injuries sustained in his motor vehicle accident, 
and that he intended to remain unemployed pending the result 
of the lawsuit.  The report also noted that the veteran's 
physician had placed physical limitations on his activities, 
including no prolonged bending, twisting, lifting, pushing or 
pulling, and VA medical records refer to the veteran's 
cervical spine injury, as well as reported problems with his 
upper extremity usage.  The report also noted the veteran's 
history of substance use/abuse and depression, which he 
denied as being active.  The report further noted that prior 
testing showed that the veteran had low to very low 
vocational aptitudes and low average academia achievement 
levels.  Based upon these findings, the VCR determined that 
it was not currently feasible for the veteran to achieve a 
vocational goal.  It indicated that the veteran's current 
situation indicated that he was not capable of achieving 
suitable employment.

A case note dated May 20, 2005, noted that the veteran had 
filed a lawsuit, and did not intend to work until the case is 
settled "in a couple years."  

The report of a Vocational Rehabilitation Panel dated in May 
20, 2005, indicated that the panel concurred with the VRC's 
conclusion that the veteran's continued rehabilitation was 
not feasible.

On May 20, 2005, VA notified the veteran that his VRE 
services were being discontinued.  The letter noted that, 
after carefully reviewing the evidence, it was not reasonable 
to expect the veteran to be able to train for or get a 
suitable job at this time.  The letter indicated that this 
decision was based on the severity of the veteran's medical 
conditions, expressed motivation, and limited academia and 
aptitude skills.  Thus, it was not feasible that he would 
succeed in a program of training or get employed.  
Additionally, independent living services were not available 
as the veteran only has a 10 percent service-connected 
disability.  

In sum, with regard to the veteran's claim, the RO initially 
placed the veteran in "interrupted status" and then placed 
him in "discontinued" status under the provisions of Chapter 
31.  Because of the precise nature of vocational 
rehabilitation benefits, there are certain procedures, which 
are cited above in pertinent part, for qualifying for 
benefits to include meeting with counselors, plans, etc. and 
fulfilling basic requirements; and then, when problems arise, 
for both discontinuing and then reinstatement under Chapter 
31. 


Based upon its review of the evidence of record, the Board 
finds that there was a sound basis for discontinuance.  
Initially, the veteran exhibited unsatisfactory conduct and 
cooperation.  Specifically, he did not attend the conference 
scheduled with his VRC on March 11, 2005.  More importantly, 
although requested, the veteran has not provided medical 
evidence indicating that it is feasible for him to return to 
his training program as a truck driver.  In addition, the 
evidence of record indicates that the veteran reported having 
no intent to obtain employment until his lawsuit is settled 
"in a couple years."  

The Board also finds that the veteran has medical problems 
which render him unable to participate in the rehabilitative 
program.  Specifically, the veteran's physician has indicated 
that the veteran is "not medical stationary" and that he 
should avoid prolonged bending, twisting lifting, twisting, 
pushing, and pulling.  In addition, the report from the 
veteran's private physician noted the veteran's complaints of 
intermittent dizziness and lack of concentration, and further 
noted that this condition was aggravated by his normal daily 
activities.  More recently, a medical treatment report dated 
in January 2008, noted that the veteran was seeking treatment 
for alcohol, crack cocaine, and cannabis dependence.  
Clearly, the medical evidence of record supports the 
conclusion that it is not feasible for the veteran to 
participate in the rehabilitative program or to obtain 
employment as a truck driver.

The veteran, who was previously participating in a vocational 
rehabilitation training program, did not maintain 
satisfactory conduct and cooperation in developing and 
implementing a program of rehabilitation services, and 
mitigating circumstances beyond his control are not 
demonstrated.  While the veteran's injuries from the motor 
vehicle accident were beyond his control, they are not 
mitigating circumstances in this matter.  As noted above, the 
veteran has reported his intention not to obtain employment 
for a matter of years.  

Based upon the findings noted above, it was proper to 
discontinue services and assistance to the veteran.  See 38 
C.F.R. § 21.364(a); see also McRae v. Brown, 9 Vet. App. 229, 
233-34 (1996).  



ORDER

The May 2005 discontinuance of vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code, was proper; the appeal is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


